DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US Pub No 2017/0260938).
In regard to claim 18, Williams discloses an air intake pod (see title and Fig 5), comprising: 
a throttle body coupling (with elements 132 and 308, also see generally, Paragraph 0007: “an adapter is configured to secure the intake tube to a throttle body of the engine” and claim 13: “further comprising an adapter that is configured to secure the intake tube to a throttle body of the engine”); 
an elbow-shaped intake duct (considered to include the upstream 136 and 140) coupled to the throttle body coupling (via the second, downstream 136), the duct having an interior angle between 40 and 60 degrees (each of elbows 136 being ~45 degree elbows in the embodiment of Fig 5) and including a sensor mount (188, also see Paragraph 0036) disposed through a body of the duct (as it comprises a hole that goes through the wall of the duct to allow insertion of a mass air flow sensor), wherein the sensor mount is flat on both the exterior and interior surfaces thereof (considered to be the top and the bottom surfaces of the “middle” adapter plate element, visible in Fig 5); and 
a pre-filter body (276) coupled to the duct (the upstream 136 and 140) opposite the throttle body coupling (308).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No 2017/0260938) in view of Frederick (US Pub No 2008/0110098).
In regard to claim 1, 
Williams discloses an intake (Fig 5), comprising: 
a throttle body coupling (with elements 132 and 308, also see generally, Paragraph 0007: “an adapter is configured to secure the intake tube to a throttle body of the engine” and claim 13: “further comprising an adapter that is configured to secure the intake tube to a throttle body of the engine”); 
an elbow-shaped intake duct (considered to include the upstream 136 and 140) coupled to the throttle body coupling (via the second, downstream 136), the duct having an interior angle between 40 and 60 degrees (each of elbows 136 being ~45 degree elbows in the embodiment of Fig 5) and including a sensor mount (188, also see Paragraph 0036) disposed through a body of the duct (as it comprises a hole that goes through the wall of the duct to allow insertion of a mass air flow sensor), wherein the sensor mount is flat on both the exterior and interior surfaces thereof (considered to be the top and the bottom surfaces of the “middle” adapter plate element, visible in Fig 5); and 
a pre-filter body (276) coupled to the duct (the upstream 136 and 140) opposite the throttle body coupling (308). 
Williams does not positively disclose wherein the intake is a “snow bike intake”. 
Firstly, examiner considers that the intake of Williams would be capable of use on a snow bike. 
Nonetheless, Examiner introduces Frederick which discloses a vehicle engine intake and teaches that such intakes can be used as desired on “an ATV, a lawnmower, a golf cart, a snow mobile, a water craft, a car, a truck, a bus, a passenger vehicle...”.
In other words, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the intake of Williams on a snow bike (or snow mobile), as similar intakes are known to be used in such applications, as clearly taught by Frederick.
In regard to claim 4, Williams modified supra discloses the intake of claim 1, wherein the pre-filter body (276, Fig 5) is a cage structure (generally considered a “cage” as it substantially encloses a hollow space with an external structure) having a flat front (the “left most” nose of 276 from the perspective of Fig 5) opposite the duct (276 and 136/140 being on opposite sides of connecting plate 284) that is wider than the diameter of the duct (the general diameter of the duct compared to the relative sizes of the filter parts most easily seen in adapter plate 284).
In regard to claims 5 and 6, 
Williams modified supra discloses the intake of claim 1. 
Williams does not positively disclose wherein the duct has an aspect ratio of exterior angle length to diameter no greater than 3.5:1; or wherein the duct and prefilter combined has an aspect ratio of exterior angle length to diameter no greater than 4.5:1.
However, Examiner notes that while Williams may not discuss particular, specific dimensions, Williams is drawn, in general, to adjusting the structure of an intake duct as desired per application (compare Figs 1-9). In other words, it would have been obvious to one of ordinary skill in the art at the time then invention was made, to configure the intake of Williams to have a shape/size desired per application (to include the claimed aspect ratio), as this is generally the purpose of Williams. Moreover, determining piping sizing, in general, when designing an engine to allow for sufficient air to be delivered to an engine would be (and very commonly is) performed through routine experimentation (MPEP 2144.05).
In regard to claim 7, Williams modified supra discloses the intake of claim 1, wherein the prefilter body (276, Fig 5) is a flared cage (generally considered a “cage” as it substantially encloses a hollow space with an external structure, the external structure flaring out from the “nose” of the filter element to “back” where it is adapted to the duct via 284).
In regard to claim 8, Williams modified supra discloses the intake of claim 7, further comprising a pre-filter cowl coupled about the prefilter (flange 288 generally considered to be a “cowl” as broadly claimed).
In regard to claim 9,
Williams discloses an intake conversion kit (for replacing factory paper airbox filters, see for example, Paragraph 0006), comprising: 
a (see the embodiment of Fig 5) throttle body coupling (with elements 132 and 308, also see generally, Paragraph 0007: “an adapter is configured to secure the intake tube to a throttle body of the engine” and claim 13: “further comprising an adapter that is configured to secure the intake tube to a throttle body of the engine”); 
a coupling device (considered to be the downstream 136 between 140 and 308): 
an elbow-shaped intake duct (considered to include the upstream 136 and 140) selectably coupleable (via clamps 132) to the throttle body coupling (308) via the coupling device (downstream 136), the duct having an interior angle between 40 and 60 degrees (each of elbows 136 being ~45 degree elbows in the embodiment of Fig 5); 
a pre-filter body (276) cage (generally considered a “cage” as it substantially encloses a hollow space with an external structure) selectably coupleable at a rear thereof (at 288) to the duct via a mating structures (with at least 126, 284, and 127) disposed on (once assembled) the duct and the cage; and 
a textile (a “fibrous material”, Paragraph 0003) cover shaped to fit about the cage (being attached, at least, to the rigid ends of the filter body) and selectably attach thereto.
Williams does not positively disclose wherein the intake is for a “snow bike”.
Firstly, examiner considers that the intake of Williams would be capable of use on a snow bike. 
Nonetheless, Examiner introduces Frederick which discloses a vehicle engine intake and teaches that such intakes can be used as desired on “an ATV, a lawnmower, a golf cart, a snow mobile, a water craft, a car, a truck, a bus, a passenger vehicle...”. 
In other words, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the intake of Williams on a snow bike (or snow mobile), as similar intakes are known to be used in such applications, as clearly taught by Frederick.
In regard to claim 10, Williams modified supra discloses the kit of claim 9, wherein the duct includes a sensor mount (188, also see Paragraph 0036) disposed through a body of the duct (as it comprises a hole that goes through the wall of the duct to allow insertion of a mass air flow sensor), wherein the sensor mount is flat on both the exterior and interior surfaces thereof (considered to be the top and the bottom surfaces of the “middle” adapter plate element, visible in Fig 5).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1-20 are rejected in view of US Pat No 11,242,828 (previously application number 16,686,068, of which the instant application is a continuation). This is a statutory type (35 U.S.C. 101) double patenting rejection.
The combined limitations of claims 1 and 2 of the instant application are identical to claim 1 of US Pat No 11,242,828.
The limitations of claims 3-8 of the instant application are identical to claims 2-7 of US Pat No 11,242,828.
The combined limitations of claims 9, 10, and 11 of the instant application are identical to claim 8 of US Pat No 11,242,828.
The limitations of claims 12-17 of the instant application are identical to claims 9-14 of US Pat No 11,242,828.
The combined limitations of claims 18 and 19 of the instant application are identical to claim 15 of US Pat No 11,242,828.
The limitations of claim 20 of the instant application are identical to claim 16 of US Pat No 11,242,828.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747